


Exhibit 10(a)(xii)
Named Executive Officer Salaries


Name
Amount (Effective May 1, 2013)(1)
William R. Johnson
$1,300,000
Chairman, President, and Chief Executive Officer
 
 
 
Arthur B. Winkleblack
$675,000
Executive Vice President and Chief Financial Officer
 
 
 
David C. Moran
$685,000
Executive Vice President, President and Chief Executive Officer of Heinz North
America and Global Infant/Nutrition
 
 
 
Christopher J. Warmoth
$620,000
Executive Vice President, Heinz Asia Pacific
 
 
 
David C. Woodward
$600,000
Executive Vice President, President and Chief Executive Officer of Heinz Europe
 
 
 
Michael D. Milone(2)
N/A
Retired Executive Vice President, Rest of World, Global ERM & Global
Infant/Nutrition
 



(1)
The above salaries were not changed for Fiscal Year 2013.

(2)
Mr. Milone retired from the Company in June 2012.







